Citation Nr: 0027568	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-10 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
malunited right malleolus fracture.

2.  Entitlement to service connection for a low back 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The appellant served on active duty from August 10, 1966 to 
August 31, 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the appellant's claims of entitlement to service connection 
for a malunited right malleolus fracture and for a low back 
disorder.

In March 2000, the appellant presented testimony at a 
personal hearing before the undersigned member of the Board.


FINDINGS OF FACT

1.  The appellant's malunited right malleolus fracture 
occurred before service and his residual internal fixation of 
the right ankle and osteophytes were noted within one week of 
his enlistment into service.

2.  The preponderance of the competent and probative evidence 
of record demonstrates that the appellant's malunited right 
malleolus fracture was not aggravated by service.

3.  There is no competent medical evidence of a nexus between 
the appellant's claimed low back disorder and service.


CONCLUSIONS OF LAW

1.  The appellant's malunited right malleolus fracture 
preexisted service; the presumption of soundness at entrance 
into service is rebutted by clear and unmistakable evidence.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).

2.  The appellant's malunited right malleolus fracture was 
not incurred in or aggravated by his active military service. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. §§ 3.303, 3.304(b) 
(1999).

3.  The appellant's claim of entitlement to service 
connection for a low back disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Law and Regulations

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Service connection may also be granted for a chronic disease, 
including arthritis, if manifest to a degree of 10 percent or 
more within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).


Service connection - aggravation of a prexisting injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b).  

History provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1) (1999); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).  Temporary flare-ups will not be 
considered to be an increase in severity unless the 
underlying condition, as contrasted with symptoms, has 
worsened.  This means the base line against which the Board 
is to measure any worsening of a disability is the veteran's 
disability as shown in all of his medical records, not on the 
happenstance of whether he was symptom-free when he enlisted.  
Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

Well-grounded claims

The threshold question with regard to a veteran's claims for 
service connection is whether each claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The Court has held that a 
well-grounded claim is one which is plausible, meritorious on 
its own, or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In order for a claim to be well 
grounded, there must be competent evidence of (1) a current 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  All three prongs of 
the Caluza test must be met.

Evidentiary assertions accompanying a claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19, 21 (1993).

Where the determinative issue involves either medical 
causation or a medical diagnosis, competent medical evidence 
is required; where the determinative issue does not require 
medical expertise, lay testimony may suffice.  Grottveit v. 
Brown, 5 Vet. App 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).

Factual Background

In a report of medical history completed upon enlistment, the 
appellant reported a history of lameness and a history of 
swollen or painful joints.  He indicated that he had broken 
his ankle in February 1965 and had bruised his back.  Upon 
examination, an examiner found the appellant's spine and 
lower extremities to be normal and a 3-inch scar was noted on 
the appellant's right ankle.

In a clinical note dated August 15, 1966, an examiner noted 
that the appellant had a history of a back injury and an 
ankle injury.  Physical examination was noted to be negative.  
On August 17th, the appellant reported that he was 
experiencing pain in his right ankle due to a screw that had 
been placed there in February 1965 when he sustained a broken 
ankle.  X-rays revealed the screw in place with a small chip 
of bone present off the inferior end of the medial malleolus.  
The appellant was assigned to light duty for two days.  A 
clinical note dated August 21, 1966 reveals that the 
appellant returned on that date to see a physician about his 
ankle. 

Subsequent service medical records reveal that on August 26, 
1966, the appellant was recommended for discharge by reason 
of erroneous enlistment.  A report of Medical Board 
proceedings notes that the appellant had been seen at sick 
call with complaints of pain in his right ankle, at which 
time x-rays had revealed an internal fixation for an old 
fracture and several osteophytes.  The Medical Board noted 
that appellant was then referred to the Orthopedic Service, 
at which time a trial of training was recommended.  It was 
further noted that the appellant was eventually referred for 
Medical Board processing after it became apparent that he 
would be unable to tolerate recruit training.  The Medical 
Board indicated that he had reported experiencing frequent 
pain in his right ankle prior to entry into service, 
especially when involved in strenuous physical activity.  
Consultation with the Orthopedic Service reportedly revealed 
that the appellant's internal fixation was probably 
asymptomatic, and that it was the numerous osteophytes that 
were producing his symptoms.  The appellant had approximately 
a five-day trial of duty and was unable to participate in 
recruit training because of pain in his ankle.  Based on 
these findings, a diagnosis of "mal-union, fractured right 
malleolus, symptomatic" was noted, which the Medical Board 
determined had existed prior to service and had not been 
aggravated by service.

In March 1997, the appellant filed claims of entitlement to 
service connection for a low back disorder and a right ankle 
condition, which he claimed had been aggravated by service.

During a VA physical examination conducted in May 1997, the 
appellant reported that he had a history of motor vehicle 
accident trauma prior to service, of internal fixation with 
stainless steel pins in his right ankle, and of aggravation 
of right ankle discomfort during basic training.  The VA 
examiner noted that the appellant had poor recall, but 
remembered that he had been ultimately separated from service 
following physical evaluation and x-rays.  The VA examiner 
noted that the appellant's claims folder was not available 
for review.  The appellant reported that he experienced 
throbbing ankle discomfort, which was exacerbated by high 
impact sports activities.  He also reported progressively 
increasing frequency and severity of complaints.  X-rays 
revealed the presence of a cortical screw traversing the 
medial malleolus consistent with a prior medial malleolar 
fracture.  Mild degenerative changes were present at the 
ankle joint laterally, and a small 5-millimeter calcification 
was observed overlying the posterior joint margin.  The VA 
examiner noted a diagnosis of right ankle discomfort with 
history of motor vehicle accident trauma, surgical fixation, 
aggravation during activities of basic training, with x-ray 
confirmation of post-surgical condition and secondary mild 
arthritic changes.  The VA examiner concluded that this 
condition was considered aggravated during active service on 
a more probable than not basis.

During his May 1997 VA examination, the appellant also 
reported that he had experienced back discomfort during 
service after doing "foot locker on line" drills.  The 
appellant recalled that he had been evaluated for his back 
during service and that x-rays had been taken.  He reported 
that he had experienced early morning back stiffness since 
separation from service, alleviated with showers.  The 
appellant stated that he was treated by Dr. C. at the 
Providence Medical Center four years earlier.  He stated that 
he was now experiencing lower back pain and muscles spasm.  
X-rays revealed moderate disk interspace narrowing at L2-3 
with mild subchondral sclerosis and osteophytosis consistent 
with degenerative disk disease.  The VA examiner noted a 
diagnosis of low back discomfort with minimal clinical 
correlation, with x-ray confirmation of degenerative disk 
disease and osteoarthritis of sacroiliac joints.  The VA 
examiner concluded that the appellant had a "clear" history 
of lumbosacral strain with sciatic discomfort during acute 
exacerbations, with no clinical correlation at this 
evaluation.

In a signed statement submitted in August 1999, the appellant 
asserted that the RO had completely overlooked the opinion of 
the May 1997 VA examiner, who concluded that his right ankle 
disability had been aggravated by service.  The appellant 
further asserted that the RO had also overlooked the VA 
examiner's diagnosis of degenerative disc disease in his low 
back.

In September 1999, the appellant was provided with another VA 
physical examination.  The appellant reported that he was 
presently working part-time as a construction worker, and 
that he was unable to run, jump, or walk fast.  He also 
reported that his right ankle would intermittently swell.  
The VA examiner reviewed the appellant's claims folder, and 
noted a history of an open reduction internal fixation of the 
right ankle prior to entering active duty.  Following 
physical examination, the VA examiner found that although the 
appellant did experience a temporary aggravation at the time 
of his very short military service, this was similar to the 
temporary aggravations he currently felt during periods of 
increased activity.  For this reason, the VA examiner 
indicated that it must be concluded that even prior to 
entering the military service, such increased physical 
activity would aggravate his ankle disorder.  Thus, the VA 
examiner determined that there was insufficient evidence to 
conclude that the appellant's condition permanently worsened 
as a result of service.

During his March 2000 hearing, the appellant testified that 
he had entered service with pins in his right ankle.  He also 
testified that at the same time he injured his ankle, he 
believed that he had either a hairline fracture or "messed 
up" disc in his back.  He explained that he was unsure, 
however, because his ankle pain was so prominent at the time 
that it outweighed everything else.  The appellant indicated 
that at the time of his enlistment, his back actually felt 
really good.  The appellant further testified that within a 
very short time after joining the military, the marching and 
other activities he was doing began to bother his back and 
ankle.  He indicated that his ankle was then evaluated and 
that x-rays were taken of his back.  The appellant stated 
that he was told by a physician that he should not be there.  
He also testified that he had seen a physician named Dr. C. 
at the VA Medical Center in Seattle about his back problems, 
which he stated had happened 6 or 7 years ago but after he 
filed his claim.

Analysis

Malunited right malleolus fracture

As noted above, the threshold inquiry in a claim for service 
connection is whether that claim is well grounded.  In this 
instance, the Board finds that the appellant has presented a 
well-grounded claim of entitlement to service connection for 
the residuals of a malunited right malleolus fracture.  See 
38 U.S.C.A. § 5107.  This is based upon the opinion of the 
May 1997 VA examiner, who concluded that it was more probable 
than not that the appellant's malunited right malleolus 
fracture was aggravated by service.

A well-grounded claim having been submitted, VA has a duty to 
assist the appellant in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107.  In this case, there is ample 
medical and other evidence of record, the appellant has been 
provided with two recent VA physical examinations, and there 
is no indication that there are additional records that have 
not been obtained and which would be pertinent to the 
appellant's right ankle claim.  Thus, no further development 
is required in order to comply with VA's duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

It is the Board's responsibility to evaluate the evidence.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102 (1999).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Having found that the appellant's claim of entitlement to 
service connection for the residuals of a malunited right 
malleolus fracture is well grounded, the Board will now 
proceed to evaluate the appellant's claim on its merits.

Initially, the Board will consider the presumption of 
soundness.  As noted above, a veteran will be considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

In this case, the appellant asserts that his ankle condition 
preexisted service.  The presence of a scar on his right 
ankle was noted during his enlistment examination, at which 
time the appellant reported that he had suffered a fracture 
to the right ankle in February 1965.  Thereafter, within one 
week of his enlistment, an examiner noted the presence of a 
screw fixation in the appellant's right ankle, which he 
stated had been placed there in February 1965.  At that time, 
examiners also noted the presence of numerous osteophytes 
just distal to the right medial malleolus, which were found 
the be the cause of the appellant's symptoms.  Since filing 
his claim, the appellant has continued to report that his 
right ankle pin is the result of an accident that occurred 
prior to his entry into service, and there is no evidence in 
the record that indicates otherwise.  In short, because the 
appellant's right ankle pin and osteophytes were noted within 
one week of his enlistment into service, the Board finds that 
there is clear and unmistakable evidence demonstrating that 
the appellant's right ankle injury existed prior to service.

As discussed above, a preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  Temporary flare-ups will not be 
considered to be an increase in severity unless the 
underlying condition, as contrasted with symptoms, has 
worsened.  Hunt, 1 Vet. App. at 295.

The first question the Board must address is whether the 
appellant's pre-existing right ankle disorder underwent a 
permanent increase in severity as a result of his military 
service.  The appellant contends that it did.  In support of 
his claim, he has pointed to the opinion of the May 1997 VA 
examiner, who found that it was more probable than not that 
the appellant's ankle condition was aggravated during 
service.

Having reviewed the complete record, however, the Board 
concludes that the preponderance of the evidence is against 
finding that the appellant's right ankle disorder was 
permanently aggravated during service.  While the Board has 
of course considered the opinion of the May 1997 VA examiner, 
the Board is also cognizant that a determination as to 
whether a disability underwent a permanent increase during 
service must be made on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone, 8 Vet. App. at 402.

The Board finds the most probative evidence in this regard to 
be the opinion of the September 1999 VA examiner, who 
reviewed the appellant's claims folder, including his service 
medical records, and found that the appellant's in-service 
symptoms represented a temporary flare-up of his disability 
that was of the same severity as those that the appellant had 
recently reported experiencing after engaging in various 
physical activities.  For this reason, the VA examiner 
concluded that it was likely that even prior to entering 
military service, such increased physical activity would have 
caused a temporary increase in symptoms.  The VA examiner 
further concluded that it could not be determined based on 
this evidence that the appellant's condition permanently 
worsened as a result of service.

As noted above, the Board has considered the opinion of the 
May 1997 VA examiner.  However, the Board finds this opinion 
to be of less probative value than the opinion of the 
September 1999 VA examiner.  Specifically, the Board notes 
that the May 1997 VA examiner did not have access to the 
appellant's claims folder or service medical records, and 
based his conclusions instead solely on the history reported 
by the appellant.  In particular, the May 1997 VA examiner 
appears to have based his conclusion on the appellant's own 
assertions that his ankle disability had undergone a 
permanent increase during service.  

The Board places more probative value on the opinion of the 
September 1999 VA examiner, who specifically reviewed the 
appellant's service medical records, including the complaints 
reported by the appellant during service and the 
circumstances surrounding those complaints.  In essence, the 
September 1999 VA examiner found that the appellant's in-
service complaints were akin to his recent complaints that he 
experienced a similar increase in symptoms immediately after 
engaging in increased physical activity.  For this reason, 
the VA examiner found that there was nothing to indicate that 
the appellant's in-service symptoms represented a permanent 
increase in his disability.  Rather, the VA examiner 
concluded that his in-service complaints represented only a 
temporary increase in symptoms following his increased 
physical activity.  The Board finds the September 1999 VA 
examiner's conclusions, which were based on statements made 
by the appellant during service, to be more probative than 
the opinion of the May 1997 VA examiner, who based his 
conclusions on the recollection of the appellant made over 
two decades later.

As noted above, the Court in Hunt concluded that temporary 
flare-ups will not be considered to be a permanent increase 
in severity unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt, 1 Vet. App. at 295.  In 
light of the September 1999 VA examiner's determination that 
the evidence did not demonstrate that the appellant had 
undergone a permanent worsening during service, but rather, 
only a temporary increase in symptoms, the Board concludes 
that the preponderance of the evidence is against finding 
that the appellant's malunited right malleolus fracture was 
permanently aggravated by service.  Therefore, his claim of 
entitlement to service connection for the residuals of a 
malunion right malleolus fracture is denied.  38 C.F.R. §§ 
3.303, 3.304(b), 3.306(a).

Low back disorder

Initially, the Board will again consider the presumption of 
soundness with respect to the appellant's claimed low back 
disorder.  As discussed above, the appellant has made various 
statements at times alluding to a possible back injury prior 
to his entry into service.  For example, he reported a 
history of a "bruised back" at the time of his enlistment 
into service.  Similarly, he recently testified during his 
March 2000 hearing that he recalled sustaining some type of 
injury to his back at the same time he sustained his right 
ankle injury.  However, he could not recall the exact nature 
of this injury and he testified that his back "felt really 
good" at the time of his enlistment.

In order to overcome the statutory presumption that the 
appellant was in sound physical condition upon entry onto 
military service, a condition must be either noted in an 
examination report at the time of the appellant's induction 
into service or there must be clear and unmistakable evidence 
that disability in question existed at the time of his 
induction.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
History provided by the appellant of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson, 7 
Vet. App. at 470; Crowe, 7 Vet. App. at 246.

In this instance, the appellant reported a history of a back 
injury at the time of his enlistment.  However, physical 
examination conducted at that time was essentially negative 
for any defects in his spine.  Further physical examination 
conducted shortly after his enlistment was also negative for 
any defects in the appellant's back.  Although the appellant 
has recently reported that his back was x-rayed during 
service, there is no indication in his service medical 
records that any such x-rays were obtained.  Rather, the only 
evidence of any x-rays taken during service pertained to his 
right ankle injury.  Thus, because there is no evidence of 
any defects or disorders related to the appellant's low back 
noted at enlistment, and because the only evidence of any 
prexisting back injury appears to be the appellant's own 
recollection of having injured his back at the same time that 
he injured his ankle, the Board concludes that the evidence 
of record pointing to a previous low back disability is not 
sufficient to constitute "clear and unmistakable evidence" 
that the disability in question existed at the time of the 
appellant's enlistment into service.  Thus, the Board finds 
that the statutory presumption that the appellant was in 
sound condition at the time of his enlistment into service 
has not been rebutted in this case.

As the appellant is presumed to have been of sound condition 
at entrance with respect to his low back, the Board finds 
that the question with respect to this issue is not one of 
aggravation.  Rather, it is whether the appellant's claimed 
low back disability was incurred during service, or whether 
the claimed disability manifested itself to a compensable 
degree either during service or within one year of his 
service.

As noted, the threshold question with regard to a veteran's 
claims for service connection is whether that claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  In order for a 
claim to be well grounded, there must be competent evidence 
of (1) a current disability (a medical diagnosis); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); (3) a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Caluza, 7 Vet. App. at 506.  All three prongs of 
the Caluza test must be met.

The Board finds that the appellant has satisfied the first 
element of Caluza, as he has submitted competent medical 
evidence of a current disability.  Specifically, the Board 
notes that x-rays taken of the appellant's lumbar spine 
during his May 1997 VA examination confirmed the presence of 
degenerative disc disease and osteoarthritis of the 
sacroiliac joints.

However, the Board further finds that the appellant has 
failed to satisfy the third element of Caluza, as he has 
submitted no competent medical evidence of a nexus between 
his current low back disability and service.  The only 
evidence of record of a nexus between the appellant's claimed 
low back disorder and service is his own assertion that there 
is a relationship.  However, while the appellant may be 
competent as a lay person to report his symptomatology, he is 
not competent to provide medical nexus evidence in order to 
render a claim well grounded.  See Espiritu, 2 Vet. App. 494-
495; Grottveit, 5 Vet. App. at 93.

Furthermore, although the Board recognizes that the appellant 
was diagnosed with arthritis, and that arthritis is one of 
the diseases for which presumptive service connection may be 
granted under 38 C.F.R. § 3.309, there is no competent 
medical evidence showing that the appellant was diagnosed 
with arthritis within one year of his discharge from service.  
Therefore, the presumptive provisions of 38 C.F.R. §§ 3.307 
and 3.309 are not for application in this case.

The Board further notes that the appellant has asserted that 
he has experienced recurring back problems since his 
discharge from service.  In light of the appellant's 
contentions, the Board has considered whether the appellant 
has demonstrated a "continuity of symptomatology" which is 
sufficient to well ground the claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. at 495-496.  However, 
even assuming that the appellant did experience recurring 
back problems in the years following his discharge, he must 
still submit competent medical evidence linking those 
continuous symptoms to his current back disability.  See 
Voerth, 13 Vet. App. at 120.  Such evidence is lacking in 
this case.

Moreover, the Board finds that there is no medical evidence 
of continuity of symptomatology after service.  The appellant 
has reported that the earliest treatment he received for his 
low back disability was from a Dr. C. around 7 years ago.  
This case is therefore very similar to McManaway v. West, 13 
Vet. App. 60 (1999). ).  In that case, the Court made it 
clear that, notwithstanding the presumption of credibility at 
this stage of the analysis, the claim was not well grounded 
based on lack of continuity of symptomatology when the sole 
evidentiary basis for the asserted continuous symptomatology 
was the testimony of the appellant himself and no medical 
evidence indicated continuous symptomatology.  Id. at 66. 

In summary, the Board finds that the appellant has submitted 
no competent medical evidence of a nexus between his claimed 
low back disability and service.  The Court has held that in 
the absence of a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded.  See Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  Therefore, the Board finds that he has not submitted 
a well-grounded claim of entitlement to service connection 
for a low back disorder pursuant to 38 U.S.C.A. § 5107(a).  
Thus, his claim is denied.

Additional Matter

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Although the Board has 
disposed of the appellant's claim for a low back disorder on 
a ground different from that of the RO, that is, whether the 
appellant's claims is well-grounded rather than whether he is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In implicitly finding 
that the claims were well grounded, the RO accorded the 
appellant greater consideration than his claim warranted 
under the circumstances.

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  However, VA 
may be obligated to advise the claimant of the evidence 
needed to complete the application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the VA has previously advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board is not on notice of the existence of any other 
possible evidence that exists that, if true, would make the 
appellant's claims for service connection plausible.  The 
Board notes that the appellant has reported receiving 
treatment on one occasion for his low back disability from a 
Dr. C. at Provience Medical Center.  However, he has 
indicated only that he was diagnosed by Dr. C with a "bad 
back" and advised to seek physical therapy.  He has never 
asserted that Dr. C. offered an opinion that his claimed low 
back disability was related to service.  As discussed in 
detail above, the Board concedes for the purposes of this 
decision that the appellant has a currently diagnosed low 
back disability.  Thus, the Board finds that to remand the 
appellant's claim merely to obtain records establishing that 
the existence of a low back disability, when such has already 
been established by the record, would serve no useful purpose 
and would only impose unnecessary delay.  See 38 U.S.C. 
§ 7261(b); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  


ORDER

The appellant's claim of entitlement to service connection 
for the residuals of a malunited right malleolus fracture is 
denied.

A well-grounded claim not having been submitted, the 
appellant's claim of entitlement to service connection for a 
low back disability is denied.




		
	HOLLY E. MOEHLMANN
      Veterans Law Judge
	Board of Veterans' Appeals



 

